Case: 14-13786    Date Filed: 05/19/2015   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 14-13786
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 2:12-cv-00175-LGW-JEG



WILLIAM LILL,
As Permanent Administrator of the Estate
of Robert Lill, Deceased,

                                                             Plaintiff - Appellant,

versus

GOVERNOR OF THE STATE OF GEORGIA,
THE STATE OF GEORGIA,
SHERIFF STEVE JESSUP,

                                                          Defendants - Appellees.

                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                                (May 19, 2015)
                Case: 14-13786        Date Filed: 05/19/2015      Page: 2 of 3


Before MARTIN, ANDERSON, and COX, Circuit Judges.

PER CURIAM:

       This case arises out of the seizure of Robert Lill’s property pursuant to

O.C.G.A. § 16-13-49(n). Robert Lill is now deceased; the Plaintiff, William Lill,

is the Administrator of his estate. The Plaintiff sues the State of Georgia, Nathan

Deal, the Governor of the State of Georgia, and Steve Jessup, the Sheriff of

McIntosh County. The Complaint alleges 28 U.S.C. § 1983 claims, and seeks

money damages, injunctive relief, and declaratory relief. The Complaint also

contains a state law claim for conversion.               The district court dismissed the

Complaint in its entirety, relying on a number of legal theories including failure to

state a claim, various types of immunity, and lack of standing. The Plaintiff

appeals. We review de novo the dismissal of the Plaintiff’s action.

       With one exception, all of the Plaintiff’s federal claims are premised on a

lack of procedural due process in the seizure of Robert Lill’s property. 1

Specifically, the Plaintiff alleges that Robert Lill was not given notice of the

forfeiture proceeding in which his property was seized because he was

incarcerated. However, “no procedural due process violation has occurred if a

meaningful postdeprivation remedy for the loss is available.” Case v. Eslinger, 555

1
  The one exception is the Plaintiff’s facial challenge to the constitutionality of O.C.G.A. § 16-
13-49. The district court held that the Plaintiff lacked standing to bring such a claim. The
Plaintiff raises this issue only in his Summary of the Argument, and does not cite any authority
supporting the reversal of this holding. No reversible error has been demonstrated.
                                                2
               Case: 14-13786     Date Filed: 05/19/2015    Page: 3 of 3
F.3d 1317, 1331 (11th Cir. 2009) (quotations omitted). In this case, the law

provides a remedy, which would permit the filing of a motion to set aside the

judgment entered in the forfeiture proceeding under O.C.G.A. § 9-11-60(d)(2). See

Youree v. State, 220 Ga. App. 453, 453 (Ga. Ct. App. 1996). Because there was a

meaningful post-deprivation remedy for all of these due process claims, we find no

error in the district court’s dismissal of all of the Plaintiff’s Section 1983 claims.

      Turning to the state law claims for conversion, the district court dismissed

the state law claims against the State of Georgia and Governor Deal because

Plaintiff appeared to “concede that he [could not] prevail” and because his

“arguments in response to the State of Georgia and Governor Deal’s motion

concern[ed] the federal claims.” (Order, DE 17 at 22). The district court dismissed

the state law claim against Sheriff Jessup in his official capacity for failure to

comply with the ante-litem notice requirement of O.C.G.A. § 36-11-1. (Id. at 23).

Finally, the district court dismissed the state law claim against Sheriff Jessup in his

individual capacity based on Georgia’s doctrine of official immunity. (Id. at 24).

The Plaintiff does not contend that any of these three holdings were erroneous.

Thus, we find no error in the district court’s dismissal of the Plaintiff’s state law

claims for conversion.

      The judgment is affirmed.

      AFFIRMED.


                                            3